Citation Nr: 0108497	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating exceeding 10 percent for 
pilonidal cyst.

2.  Entitlement to an initial rating exceeding 10 percent for 
right ulnar neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to April 
1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied a claim of 
entitlement to a rating exceeding 10 percent for pilonidal 
cyst, and granted service connection for right ulnar 
neuropathy, under the provisions of 38 U.S.C.A. § 1151 (West 
1991), with an initial rating of zero percent.

In March 2000, the RO granted the current rating of 10 
percent for the service-connected right ulnar neuropathy, 
with the same effective date of the original grant of service 
connection.  This issue has hereby been characterized by the 
Board as involving a matter in which the veteran is seeking 
an initial rating higher than the one originally assigned in 
an original grant of service connection, rather than as a 
regular increased rating issue.  The importance of this 
distinction rests on the fact that, in characterizing the 
issue as noted, VA is also recognizing, and evaluating, the 
potential for staged ratings.  See, Fenderson v. West, 12 
Vet. App. 119 (1999).


REMAND

The veteran has recently claimed, through his representative, 
that his service-connected pilonidal cyst should be rated 
higher than 10 percent disabling because the condition has 
worsened and is now manifested by severe itching and 
discomfort, changes in color, and "bad pressure in the area 
of the cyst."  He has also claimed that an initial rating 
exceeding 10 percent is warranted for the service-connected 
right ulnar neuropathy, because this condition has worsened 
as well, with symptoms including stiffness, numbness, drastic 
temperature changes, and pain.  (See, the representative's 
November 2000 Written Brief Presentation, and the transcript 
of a February 2000 RO hearing.)

After a careful review of the evidentiary record, the Board 
is of the opinion that additional development should be 
undertaken by the RO prior to the Board's appellate review.  
In particular, it is noted that the medical evidence in the 
file is insufficient for rating purposes at this point in 
time, essentially because said evidence, which is already 
approximately two years old, contradicts the veteran's very 
recent contentions.  Thus, it is the Board's opinion that the 
veteran should be re-examined by VA, in order to clarify the 
actual severity of the two above mentioned service-connected 
disabilities.

The above development should be undertaken by the RO prior to 
the Board's appellate review particularly in light of VA's 
recently re-defined duty to assist every claimant in the 
development of his or her claim for VA benefits.  This duty 
to assist requires VA to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
his or her claim for VA benefits.  This includes assistance 
in obtaining any pertinent medical records, as well as 
ordering a medical examination, or a medical opinion, when 
such an examination or opinion is deemed necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103, 5103A, and 
5107).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
___ (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the RO in this 
particular case has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

On remand, the RO should make sure to consider the potential 
for staged ratings, in evaluating and re-adjudicating the 
issue of entitlement to an initial rating exceeding 10 
percent for right ulnar neuropathy.  See, Fenderson v. West, 
12 Vet. App. 119 (1999).

In view of all of the above, this case is remanded for the 
following development:

1.  The RO should schedule the veteran 
for a VA medical examination of his 
service-connected pilonidal cyst.  The 
examiner should be asked to review the 
pertinent evidence in the file, request, 
and interpret, for the record, any 
studies and/or tests deemed necessary, 
examine the veteran, and thereafter 
submit a comprehensive, legible report of 
medical examination that should include, 
as a minimum, the following information:

A.  A statement as to whether he or 
she reviewed the file prior to the 
examination, as requested.

B.  His or her opinion as to the 
degree and chronicity of any 
symptoms reflecting an active 
disability, such as exudation, 
itching, exfoliation and crusting, 
as well as to the presence, or 
absence, of evidence of extensive 
lesions and/or systemic or nervous 
manifestations associated with the 
service-connected pilonidal cyst.  A 
statement as to whether the service-
connected disability is currently 
considered "exceptionally 
repugnant" should also be included.

The examiner should be asked to 
thoroughly set forth the rationale for 
his or her opinions and conclusions in 
the examination report.

2.  The RO should also schedule the 
veteran for a VA medical examination of 
his service-connected right ulnar 
neuropathy.  The examiner should be asked 
to review the pertinent evidence in the 
file, request, and interpret, for the 
record, any studies and/or tests deemed 
necessary, examine the veteran, and 
thereafter submit a comprehensive, 
legible report of medical examination 
that should include, as a minimum, the 
following information:

A.  A statement as to whether he or 
she reviewed the file prior to the 
examination, as requested.

B.  His or her opinion as to the 
degree of severity of the service-
connected right ulnar neuropathy, 
including a statement as to whether 
the resulting impairment is 
reflective of complete paralysis.

The examiner should be asked to 
thoroughly set forth the rationale for 
his or her opinions and conclusions in 
the examination report.

3.  After all the above development has 
been fully conducted, and all the newly 
submitted evidence has been associated 
with the file, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  The RO should thereafter re-
adjudicate the above two matters on 
appeal.

In re-adjudicating the claim for an 
initial rating exceeding 10 percent for 
right ulnar neuropathy, the RO should make 
sure to consider the potential for staged 
ratings, as discussed by the Court in 
Fenderson.  The re-adjudication of both 
matters on appeal should also reflect a 
determination by the RO as to whether 
referral for extra-schedular consideration 
is warranted.

If either of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the appealed 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is hereby reminded that he has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




